Citation Nr: 1141380	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  05-16 586	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and pulmonary fibrosis, including as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was most recently before the Board in July 2010.  At that time, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a lung disability, to include COPD and pulmonary fibrosis, that was incurred during, or was caused by, his active military service.


CONCLUSION OF LAW

The Veteran does not have a lung disability, to include COPD and pulmonary fibrosis, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through an April 2004 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's service connection claim.  The letter included information and questions concerning the Veteran's contention of having a disability related to asbestos exposure.  While the notice did not refer to criteria for assigning disability ratings or effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these issues is before the Board.

The Board also finds that the April 2004 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center in Montgomery, Alabama, and its associated outpatient clinic in Dothan.  Pursuant to the Board's July 2010 remand, more recent treatment records were obtained from the facility in Dothan.

Records from multiple private treatment providers identified by the Veteran have also been obtained during the course of the claim, including from Dr. James Lockwood.  In July 2010, the Board instructed the AOJ to obtain more recent records from Dr. Lockwood.  In July 2010, the Appeals Management Center (AMC) sent the Veteran a release to authorize VA to obtain the records.  However, the claims file does not indicate that the Veteran returned the authorization form.  Therefore, VA's duty to assist was frustrated in this instance.  See 38 C.F.R. § 3.159(c)(1)(ii) (if necessary, the claimant must authorize the release of existing records).

Much of VA's assistance in this case has concerned the Veteran's time in the United States Merchant Marine.  The Board notes that, except for a specific time period during World War II, Merchant Marine service does not equate to active duty status.  See 38 C.F.R. § 3.7(x)(15) (2011) (American Merchant Marine in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945 constitutes active military service).  The Veteran has submitted certificates documenting the many civilian-owned ships he was aboard as a Merchant Seaman.  In February 2010, the United States Coast Guard provided similar information regarding the Veteran's time in the Merchant Marine, which was obtained pursuant to a June 2009 remand by the Board.

Pursuant to the Board's July 2010 remand, the AMC made multiple attempts to obtain medical records and records related to a compensation claim regarding the Veteran's Merchant Marine service, including from the National Personnel Records Center (NPRC), the United States Coast Guard, and the United States Public Health Services Health Data Center, all to no avail.  The AMC determined that it would be futile to make further attempts to obtain records and the Veteran was notified of the unavailability of the records in August 2011.  It does not appear that any additional records related to the Merchant Marine can be obtained in this case and perhaps no such records were created.  In October 2009, the Veteran stated that he was not familiar with medical records from his Maritime Service and he could not obtain any as well.  Therefore, in light of the unavailability of additional records relating to the Merchant Marine, the Board finds that previous remand instructions were substantially complied with by the AOJ and it is not necessary to again remand the case for additional record requests.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)).

In addition, the Veteran was provided multiple VA examinations and a medical opinion in connection with his claim, the reports of which are of record.  The reports combine to contain sufficient evidence by which to decide the claim regarding the origin of the Veteran's lung disabilities, including the salient question of whether he has a lung disability as a result of exposure to asbestos during his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Furthermore, the Veteran was afforded a hearing before the Board in February 2009, the transcript of which is also of record.  In September 2011, the Veteran indicated that he did not have any additional information or evidence to support his claim.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that he has a lung disability that is the result of his active military service.  At his hearing, he testified that he was exposed to asbestos aboard ships during his service in the United States Navy.  The Veteran stated that work in close quarters with the boilers as a technician was when he was likely exposed to the asbestos.  He also worked as a fireman apprentice.  The Veteran recalled that he initially experienced problems with his lungs in the late 1970s or early 1980s.  He stated that, more recently, oxygen therapy has been required.  The Veteran acknowledged that no doctor has diagnosed him specifically with asbestosis.  However, he maintains that any currently diagnosed lung disability is related to the in-service asbestos exposure.  Thus, the Veteran contends that service connection is warranted for a lung disability.

Throughout the claims process, the Veteran has provided documentation that he had a lengthy career aboard ships in the Merchant Marine.  The Veteran had service in the Merchant Marine prior to his period of active military service-as early as 1947.  He states that he served for approximately 38 years through as recently as 1996.  As indicated previously, the Veteran's Merchant Marine service does not constitute active military service because it was not during World War II from December 7, 1941, to August 15, 1945.  See 38 C.F.R. § 3.7(x)(15).  For this claim, the pertinent time period is from April 28, 1948 to April 16, 1952-when the Veteran was on active duty with the Navy.  To the extent the Veteran has a lung disability related to Merchant Marine service, the information is not relevant to whether he incurred a lung disability during active military service.

A review of the Veteran's service treatment records reveals that he underwent an entrance examination in April 1948.  The chest and respiratory portions of the examination were normal and no lung condition was noted.  Chest x-rays taken in May 1948, April 1949, and September 1951 were negative or normal.  He was treated for a common cold in August 1950.  The Veteran underwent a separation examination in April 1952.  The lungs and chest portion was normal and no lung condition was noted.  A chest x-ray was negative at that time.

The service treatment records tend to show that the Veteran did not have a lung disability during active military service.  This is not surprising since he indicated that he did not experience lung problems until at least the late 1970s-over 20 years after his separation from service.  However, this is not definitive evidence that the Veteran does not have a lung disability related to asbestos exposure during military service.  According to VA's Adjudication Procedure Manual, the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(9)(d) (2011).  Thus, it is not necessarily expected that a lung disease related to asbestos exposure would have manifested during the Veteran's approximately four years of active service.

In light of the latency period, it is necessary to determine whether the Veteran was exposed to asbestos during active military service.  Varieties of asbestos were used extensively in military ship construction during World War II.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(9)(g).  Common materials that may contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(9)(a).  Additionally, the Navy has indicated that the jobs of boiler technician and fireman lead to a highly probable chance of being exposed to asbestos.

The Veteran's service personnel records document service aboard the USS Uvalde, the USS Badoeng Strait, and the USS Antietam.  The records also show that he was a fireman apprentice, fireman, and engineering hand during service.  Given the era of the ships the Veteran was aboard, the type of positions he held, and his seemingly credible testimony concerning his military duties, the Board finds that he was likely exposed to asbestos during active military service.  The salient question becomes whether he has a lung disability that is related to the in-service asbestos exposure.

Post-service treatment records contain records from Dr. Lockwood.  He initially treated the Veteran in 1995.  The Veteran was primarily seen for cardiovascular disease.  No lung disability was noted at that time.  In July 1998, he was seen with a complaint of difficulty breathing and shortness of breath.  A chest x-ray revealed some interstitial markings with a possible right pneumonia.  Dr. Lockwood diagnosed the Veteran with aspiration syndrome with possible right pneumonia.  A follow-up chest x-ray revealed COPD and pulmonary fibrotic changes.  Thereafter, the Veteran was regularly assessed with COPD by Dr. Lockwood.  In July 2001, Dr. Lockwood characterized the condition as COPD with bronchitis after the Veteran presented with difficulty breathing and a cough.

In August 2003, a Dr. Gertrude Nixon saw the Veteran and provided an impression of COPD, acute exacerbation secondary to bronchitis versus pneumonia.  A subsequent September 2003 discharge summary shows a primary diagnosis of pneumonia.  Dr. Lockwood noted that chest x-rays revealed COPD with interstitial fibrosis and bilateral pneumonitis though a subsequent x-ray suggested a right middle lobe infiltrate.

In January 2009, the Veteran was hospitalized with a complaint of coughing and shortness of breath.  It was noted that the Veteran had a long standing history of COPD with fibrosis and recent escalating bronchitis.  A chest x-ray revealed a right middle lobe and lower lobe infiltrate.  In a February 2009 discharge summary, Dr. Lockwood provided a primary diagnosis of right pneumonia.  The Veteran was also assessed with COPD with fibrosis.

Treatment records from the Dothan VA facility, dated from as early as October 2000, contain diagnoses and a problem history of COPD, bronchitis, and nicotine use.  An October 2000 record indicates that the Veteran used tobacco but quit over 20 years earlier.  In June 2006, it was reported that the Veteran last smoked in 1974.  VA treatment records show that COPD was listed in the Veteran's active problems as recently as 2009.

During the course of treatment, the Veteran's treatment providers generally did not comment on the origin of the Veteran's lung problems.  However, in April 2004, Dr. Lockwood authored a letter describing the Veteran's heart and lung problems.  In regards to the Veteran's problems related to pulmonary fibrosis, Dr. Lockwood stated that they can be traced to a history of exposure during his service in the Navy.  Dr. Lockwood noted that the Veteran apparently spent a good deal of time working in the engine room on boilers, steam lines, valves, and smokestacks leading to exposure to both asbestos and carbon.  Dr. Lockwood indicated that the Veteran's chest x-ray reflected a degree of pulmonary fibrosis and previous pulmonary studies had suggested the same.  Notably, in the February 2009 discharge summary, Dr. Lockwood stated that the Veteran has COPD with concomitant pulmonary fibrosis "presumably" related to his asbestos exposure through the "Merchant Marine."

In June 2004, the Veteran underwent a VA respiratory examination in connection with the claim.  The examiner noted an accurate history of the Veteran serving approximately four years in the Navy and 38 years in the Merchant Marine.  It was also noted that the Veteran worked in an engine room that contained asbestos and that he did not have any respiratory complaints during service.  A history of tobacco use was noted in that the Veteran smoked approximately a half pack per day for 25 years and quit in 1974.  A chest x-ray showed mild COPD and a PFT (pulmonary function test) showed a moderate obstructive lung defect.  The examiner provided diagnoses of COPD, asbestos exposure, and a previous history of nicotine dependence.  No opinion as to the origin of the Veteran's lung problems was provided by the examiner at that time.

The same VA examiner conducted another VA respiratory examination in July 2008.  The Veteran's history was again noted and the examiner indicated that the medical records pertaining to the Veteran's lung problems had been reviewed.  After examining the Veteran, the examiner provided an assessment of COPD, asbestos exposure, and previous nicotine dependence.  The examiner provided an opinion that it is not at least as likely as not that the Veteran's service on Naval and Merchant Marine vessels has contributed to his lung condition.  The examiner stated that it is likely that the Veteran's nicotine dependence over a 20-year period has contributed to his COPD.  The examiner noted that the Veteran has documentation of asbestos exposure and COPD, but no actual diagnosis of asbestosis.

Pursuant to a June 2009 remand by the Board, the claims file was forwarded to the VA examiner for an addendum opinion.  In March 2010, the VA examiner indicated that the claims file was reviewed and an accurate medical history was noted.  In addition to the medical evidence, the examiner noted that the Veteran acknowledged at his Board hearing that no doctor had provided a diagnosis of asbestosis.  The examiner also cited to medical research that indicated multiple risk factors for pulmonary fibrosis, including occupation, environmental factors, radiation, medication, gastroesophageal reflux disease, pneumonia, tuberculosis, age, sex, chemotherapy, smoking, genetic factors, and viruses.  The VA examiner stated that the Veteran has both a history of nicotine dependence over approximately 20 years and a history of asbestos exposure in the Merchant Marine [sic] over a four year period.  The examiner provided an opinion that it is less likely as not that the Veteran's current respiratory condition is related to his previous asbestos exposure during active duty service.  The examiner stated that it is at least as likely as not that the Veteran's present COPD and pulmonary fibrosis is directly related to his nicotine dependence.

In this case, there are conflicting medical opinions with respect to the possible relationship between the Veteran's lung disabilities and his in-service exposure to asbestos.  The Board must weigh the opinions in light of the entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Although, in his April 2004 letter, Dr. Lockwood stated that the Veteran's lung problems can be traced to a history of exposure during his service in the Navy, the Board does not find the opinion to be particularly persuasive.  Dr. Lockwood's opinion did not reference COPD and did not address the Veteran's over 20-year history of tobacco use.  According to research cited by the VA examiner, smoking is also a risk factor for pulmonary fibrosis.  Later, in February 2009, Dr. Lockwood stated that there was "presumably" was a link between the Veteran's COPD with concomitant pulmonary fibrosis and asbestos exposure.  There was no explanation why this was presumably so and a history of tobacco use was again not considered.

The VA examiner, on the other hand, considered both the conceded history of exposure to asbestos, as well as the history of nicotine dependence and tobacco use.  Additionally, the VA examiner examined the Veteran on multiple occasions and was able to review all the evidence in the claims file, including the records from Dr. Lockwood.  The Board finds the VA examiner's opinion that the Veteran's COPD with pulmonary fibrosis is less likely as not related to in-service asbestos exposure to be persuasive because it finds support in the record as it was made after multiple examinations, a review of the evidence in the claims file, with citation to medical research, and a consideration of the varying possible risk factors not solely asbestos exposure.  In light of the persuasive VA medical opinion evidence, the Board finds that the competent medical evidence weighs against a relationship between the Veteran's lung disabilities that had a post-service onset and his active military service.

The Board has considered the Veteran's written contentions and testimony with regard to his claim.  While he contends that his current lung disabilities developed as a result of exposure to asbestos during military service, he is not competent to provide a probative opinion on the complex medical matter such as the etiology of COPD and pulmonary fibrosis, including the possible relationship between those disabilities and asbestos exposure.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner considered this theory and it was not endorsed.  

In view of the evidence of record, and in particular the competent medical opinion evidence, the Board finds that the Veteran does not have a lung disability, to include COPD and pulmonary fibrosis, that was incurred during, or was caused by, his active military service.  In light of this finding, the Board concludes that the claim of service connection for a lung disability, to include COPD and pulmonary fibrosis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

In regards to the Veteran's nicotine dependence and tobacco use, the evidence tends to show that a portion of the Veteran's tobacco use may have occurred during military service.  The Board notes, to the extent the Veteran's tobacco use may have occurred during active military service, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  This is so, in cases such as the present one, for claims received by VA after June 9, 1998.  See 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2011).  Therefore, as a matter of law, service connection may not be granted for any of the Veteran's lung disabilities that may be attributable to in-service tobacco use.


ORDER

Service connection for a lung disability, to include COPD and pulmonary fibrosis, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


